TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00549-CR




Willie Dan Majors, III, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 53011, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




O R D E R
PER CURIAM
After his attorney filed a frivolous appeal brief, this Court affirmed appellant’s
conviction in an opinion dated March 31, 2005.  Appellant has filed a pro se motion for rehearing,
together with requests for additional time to file a written response to his attorney’s brief and for
release on bond or house arrest.  This Court is without jurisdiction to consider the latter request.  The
request for additional time is granted.  A pro se brief or other written response to counsel’s brief shall
be tendered for filing no later than May 31, 2005.  The Court will rule on the motion for rehearing
at that time.
It is ordered April 21, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish